Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia holding frame for holding plug-connector modules and/or plug connectors for integration into a plug-connector housing, wherein the holding frame is realized substantially in two pieces, having the features: two side parts having at least one surface and at least one frame element are realized configured such that they can be assembled to form the holding frame; the surfaces of the joined side parts form a fastening surface having at least one recess for receiving a plug connector; the frame elements of the joined side parts of the holding frame are spaced apart from each other and form at least one receiving region for receiving the plug-connector modules; at least one fixing element having at least one fixing geometry is provided on the fastening surface, which fixing element is realized and configured to be fixable on the fastening surface in such a manner that the side parts joined together to form the holding frame are fixed to one another, and in addition a plug connector accommodated in a recess is axially fixed in the holding frame. The closest prior art is to DE102014110278A1 which disclose a similar holding frame for holding plug-connector modules and/or plug connectors for integration into a plug-connector housing. However, DE102014110278A1 lacks to disclose or suggest at least the feature of at least one fixing element having at least one fixing geometry is provided on the fastening surface, which fixing element is realized and configured to be fixable on the fastening surface in such a manner that the side parts joined together to form the holding frame are fixed to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831